FILED
                             NOT FOR PUBLICATION                            AUG 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YI SU,                                           No. 13-72480

               Petitioner,                       Agency No. A200-797-692

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY and CLIFTON, Circuit Judges.

       On August 5, 2015, the court granted respondent’s unopposed motion to

hold proceedings in abeyance for an additional 90 days. The stay of proceedings

expired on November 3, 2015. Thus, respondent’s motion to lift the stay (Docket

Entry No. 23) is denied as moot.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Yi Su, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008). We deny the petition for review.

       Substantial evidence supports the agency’s determination that, even if

credible, the totality of circumstances, including Su’s wife’s abortion in China, did

not rise to the level of persecution. See He v. Holder, 749 F.3d 792, 796 (9th Cir.

2014); see also Gu v. Gonzales, 454 F.3d 1014, 1021 (9th Cir. 2006) (evidence did

not compel finding of past persecution). The record does not support Su’s

contention that the BIA did not consider the totality of circumstances in addressing

his claim. Because Su failed to establish past persecution, he does not have a

rebuttable presumption of a well-founded fear of future persecution. See 8 C.F.R.

§ 1208.13(b)(1). Su does not otherwise contend he has a well-founded fear of

persecution if returned to China. See He, 749 F.3d at 796. Thus, Su’s asylum

claim fails.




                                          2                                      13-72480
      Finally, because Su failed to establish eligibility for asylum, he necessarily

failed to establish eligibility for withholding of removal. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          3                                    13-72480